Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on June 15, 2022, the following has occurred: claim(s) 1, 3-4, 11, 13-14, 21, and 27 have been amended. Now, claim(s) 1-6, 11-14, and 21-27 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 11, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al. (U.S. Patent Pre-Grant Publication No. 2013/0097517) in view of Boss et al. (U.S. Patent Pre-Grant Publication No. 2017/0013460).
As per independent claim 1, Reiss teaches a method performed by an electronic device, the method comprising: displaying, by a processor of the electronic device, a user interface (UI) corresponding to health information on a touchscreen display operatively connected to the processor (See Paragraph [0031]: Where the application's access to the users' user data may include access to the user's local user data stored on the user's client devices, as well as the user's remote user data stored in a data store managed by the first-party application server 120. The application may also seek access to one or more sensors (or other hardware resources) of the client device. Such as accelerometers, GPS sensors, cameras and the like.), wherein the health information is obtainable by at least one of the electronic device or an external device connected with the electronic device (See Paragraph [0026]: where during the execution of a software application, the device user may interact with the application through its user interface. For example, the user may provide inputs to the application in various web view displays (e.g., web pages), See Paragraph [0035]: Where the application's access to the users user data may include access to the user's local user data stored on the user's client devices, as well as the user's remote user data stored in a data store managed by the first-party application server 120. The application may also seek access to one or more sensors (or other hardware resources) of the client device. Such as accelerometers, GPS sensors, cameras and the like.); receiving, by the processor, a user input selecting the first application indication via the touchscreen display (See Paragraph [0026]: During the execution of a software application, the device user may interact with the application through its display and the user can provide an input to the application through a specific display, an event may be generated by a web view or application user interfaces, which the Examiner is interpreting the device user may interact with the application through its display and the user can provide an input to the application through a specific display, an event may be generated by a web view or application user interfaces to encompass receiving, by the processor, a user input selecting the first application indication via the touchscreen display (See Paragraph [0055]: The input/output interface can be a touch screen display.)); in response to the user input, granting a permission to access the health information to the first application (See Paragraph [0040]: An application has been granted access to one or more of a user’s remote user data and local user data and one or more of the hardware components of the user’s client device, only the specific remote user data that the application has access permission are accessible to the application, which the Examiner is interpreting to encompass the claimed portion.), and displaying a specified icon in relation to the first application indication from among the first application indication and the second application indication in the UI (See Figure 3: The user can be prompted to grant access to the application, if the user allows access the user authorization is stored in connection with the application and the authorization can be transmitted to a remote host, which the Examiner is interpreting the display of access to authorization to encompass displaying a specified icon in relation to the first application indication from among the first application indication and the second application indication in the UI.), by the processor, wherein the specified icon indicates that the first application is allowed to access the health information (See Paragraph [0035]: The user can grant access to the user data and the display can reflect if access was given or not given, which the Examiner is interpreting to encompass the claimed portion.).
While Reiss discloses the method as described above, Reiss may not explicitly teach displaying in the UI, by the processor, a first application indication corresponding to a first application and a second application indication corresponding to a second application.
Boss teaches a method for displaying in the UI, by the processor, a first application indication corresponding to a first application and a second application indication corresponding to a second application (See Paragraphs [0023]-[0024]: The access control tool retrieves first attributes from data repository and assigns the retrieved first attributes (the first attributes specify permitted or restricted interactions between an application whose icon is moved and placed into the folder) to the folder, which the Examiner is interpreting to encompass the claimed portion when combined with Reiss as disclosed above as the first icon can be displayed for access and the second icon can be displayed for prohibited to access.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Reiss to include displaying in the UI, by the processor, a first application indication corresponding to a first application and a second application indication corresponding to a second application as taught by Boss. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Reiss with Boss with the motivation of improving ease of access control (See Background of Boss in Paragraph [0004]).
Claim 11 mirrors Claim 1 only within a differing statutory category, and is rejected for the same reasons as Claim 1.
As per claim 6, Reiss/Boss discloses the method of claim 1 as described above. Reiss further teaches wherein the health information is obtainable by the electronic device from the external device (See Paragraph [0014]: Where a client may transmit data to and receive data from a server over a computer or communications network.).
As per claim 21, Reiss/Boss discloses the method of claim 1 as described above. Reiss further teaches wherein granting the permission to the first application to access the health information comprises changing the permission of the first application to access the health information  (See Paragraph [0005]: Where the computer device transmits the user's authorization to the one or more remote hosts to allow such remote hosts to receive indication of such authorization and thereafter allow future access requests transmitted by the application executed on the computer device).
As per claim 27, Reiss/Boss discloses the method of claim 1 as described above. Reiss further teaches wherein the first and second application are different from an application that displays the UI (See Paragraph [0013]: The data may be associated with a user account defining access privileges to the data by other users and/or applications (either created or associated with the remote host or third parties.), which the Examiner is interpreting the other application that can be created by a third party to encompass a different application.).
Claims 2, 12, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al. (U.S. Patent Pre-Grant Publication No. 2013/0097517) in view of Boss et al. (U.S. Patent Pre-Grant Publication No. 2017/0013460) in view of Gopalakrishnan et al. (U.S. Patent Publication No. 9,572,499) in further view of Park et al. (U.S. Patent Publication No. 9,098,991).
As per claim 2, Reiss/Boss discloses the method of claim 1 as described above. Reiss/Boss may not explicitly teach displaying on the display at least one service indication, wherein one of the at least one service indication corresponds to a service that is provided using the health information.
Gopalakrishnan teaches a method for displaying on the display at least one service indication, wherein one of the at least one service indication corresponds to a service that is provided using the health information (See Fig. 8: Where application indications are displayed corresponding to various health information). Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the permission control for applications as taught by Reiss with the method and apparatus for electronically accessing and health information as taught by Boss, with methods and systems for arrhythmia tracking and scoring taught by Gopalakrishnan with the motivation of allowing a user to conveniently document their electrocardiograms (ECG) and other biometric data and receive recommendation(s) and/or goal(s) generated by the system or by a physician in response to the documented data (Gopalakrishnan, column 6, ll. 21- 25).
Reiss/Boss/Gopalakrishnan may not explicitly teach receiving an input selecting the at least one service indication; displaying the UI corresponding to the health information after receiving the input selecting the at least one service indication.
Park teaches a method receiving an input selecting the at least one service indication (See col. 10, ll. 51-62: Where double-tapping the housing of the portable monitoring device 100 may be recognized by the processing unit 104 as a user input that will cause a display of the portable monitoring device to turn on from an off state or that will cause the portable monitoring device to transition between different monitoring states, sessions, or modes.); displaying the UI corresponding to the health information after receiving the input selecting the at least one service indication (See col. 18, ll. 15-16: Where if the user then presses a button, the display may turn on and present data about the goal that the user reached.). Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the inventions taught by Reiss/Boss/Gopalakrishnan with the portable monitoring devices and methods of operating the same taught by Park, with the motivation of developing a device including one or more motion sensors for sensing motion of the device and providing activity data indicative of the sensed motion (Park, column 1, ll. 47-50).
Claim 12 mirrors Claim 2 only within a differing statutory category, and is rejected for the same reasons as Claim 2.
As per claim 22, Reiss/Boss discloses the method of claim 1 and Reiss/Boss/Gopalakrishnan/Park discloses the method of claim 2 as described above. Reiss/Boss may not explicitly teach each of the at least one service indications corresponds to a plurality of services; and each of the plurality of services is provided using different information obtainable by the electronic device.
Gopalakrishnan teaches a method for each of the at least one service indications corresponds to a plurality of services (See Fig. 8: Where the service indication correspond to ECG Overread, analysis, Arrythmia, A-Fib Detection, HRV, Brady/TAchy, Premature beats.); and each of the plurality of services is provided using different information obtainable by the electronic device (See Fig. 7: Where the heart health score is determined using a variety of information obtainable by the electronic device such as HR, BP, Weight, Activity, Sleep, Diet, Stress.). The motivation to combine the references of Reiss/Boss/Gopalakrishnan/Park was discussed with the rejection of claim 2, and incorporated herein.
Claim 25 mirrors Claim 22 only within a differing statutory category, and is rejected for the same reasons as Claim 22.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al. (U.S. Patent Pre-Grant Publication No. 2013/0097517) in view of Boss et al. (U.S. Patent Pre-Grant Publication No. 2017/0013460) in view of Gopalakrishnan et al. (U.S. Patent Publication No. 9,572,499).
As per claim 3, Reiss/Boss disclose the method of claim 1 as described above. Reiss/Boss may not explicitly teach displaying, in the UI, a service indication corresponding to a service that is provided using the health information in a first area of the display; and displaying, in the UI, the first and second application indications in a second area of the display.
26.	Gopalakrishnan teaches a method for displaying, in the UI, a service indication corresponding to a service that is provided using the health information in a first area of the display (See Fig. 8: Where a service indication corresponding to a service that is provided using the health information is shown in a display.); and displaying, in the UI, the first and second application indications in a second area of the display (See Fig. 8: Where an additional service indication corresponding to a service is provided in a second area of the display.). Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the inventions taught by Reiss and Boss with the methods and systems for arrhythmia tracking and scoring with the motivation of allowing a user to conveniently document their electrocardiograms (ECG) and other biometric data and receive recommendation(s)and/or goal(s) generated by the system or by a physician in response to the documented data (Gopalakrishnan, column 6, ll. 21-25).
Claim 13 mirrors Claim 3 only within a differing statutory category, and is rejected for the same reasons as Claim 13.
Claims 4-5, 14, 23-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al. (U.S. Patent Pre-Grant Publication No. 2013/0097517) in view of Boss et al. (U.S. Patent Pre-Grant Publication No. 2017/0013460) in view of Park et al. (U.S. Patent Publication No. 9,098,991).
As per claim 4, Reiss/Boss discloses the method of claim 1 as described above. Reiss/Boss may not explicitly teach wherein first application is stored in a memory of the electronic device  (See col. 1, ll. 64-67: Where the memory additionally stores one or more default activity goals, and the processors are configured to access one or more of the default activity goals when the processors are monitoring activity data.). Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the inventions taught by Reiss, Boss with the portable monitoring devices and methods of operating the same taught by Park, with the motivation of developing a device including one or more motion sensors for sensing motion of the device and providing activity data indicative of the sensed motion (Park, column 1, ll. 47-50).
Claim 14 mirrors Claim 4 only within a differing statutory category, and is rejected for the same reasons as Claim 4.
As per claim 5, Reiss/Boss discloses the method of claim 1 as described above. Reiss/Boss may not explicitly teach wherein: the health information is obtainable by the electronic device using sensors of the electronic device.
Park teaches a method wherein: the health information is obtainable by the electronic device using sensors of the electronic device (See col. 4, ll. 2-8: Where the portable monitoring device can include one or more motion sensors for detecting movement data or various other biometric, physiological, or environmental sensors for detecting biometric data, physiological data, environmental data, or related data.). Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the inventions taught by Reiss, Boss with the portable monitoring devices and methods of operating the same taught by Park, with the motivation of developing a device including one or more motion sensors for sensing motion of the device and providing activity data indicative of the sensed motion (Park, column 1, ll. 47-50).
Claim 24 mirrors Claim 5 only within a differing statutory category, and is rejected for the same reasons as Claim 24.
As per claim 23, Reiss/Boss discloses the method of claim 1 as described above. Reiss/Boss may not explicitly teach wherein the health information includes at least one of gender, blood type, height, weight, medical history, heart rate, blood temperature, blood glucose, blood pressure, insulin information, workout information, motion pattern, sleep time, sleep pattern, carbohydrate intake, or water intake.
Park teaches a method wherein the health information includes at least one of gender, blood type, height, weight, medical history, heart rate, blood temperature, blood glucose, blood pressure, insulin information, workout information, motion pattern, sleep time, sleep pattern, carbohydrate intake, or water intake (See col. 8, ll. 40-47: Where the display can show activity data, biometric data, contextual data, environmental data, system or intrinsic condition data, or data derived from activity or other sensed data, one or more activity metrics, one or more sleep metrics, a currently-active activity- tracking mode, one or more menus, one or more settings, one or more alarms or other indicators, a clock, a timer, a "stopwatch, among other suitable information.). Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the inventions taught by Reiss, Boss with the portable monitoring devices and methods of operating the same taught by Park, with the motivation of developing a device including one or more motion sensors for sensing motion of the device and providing activity data indicative of the sensed motion (Park, column 1, ll. 47-50).
Claim 26 mirrors Claim 23 only within a differing statutory category, and is rejected for the same reasons as Claim 23.

Response to Arguments
In the Remarks filed on June 15, 2022, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Reiss/Boss/Parks fails to teach or suggest "in response to the user input, granting a permission to access the health information to the first application, and displaying a specified icon in relation to the first application indication from among the first application indication and the second application indication in the UI, by the processor, wherein the specified icon indicates that the first application is allowed to access the health information," as recited in Claim 1.
In response to argument (1), the Examiner does not acknowledge that Reiss/Boss/Parks fails to teach or suggest "in response to the user input, granting a permission to access the health information to the first application, and displaying a specified icon in relation to the first application indication from among the first application indication and the second application indication in the UI, by the processor, wherein the specified icon indicates that the first application is allowed to access the health information," as recited in Claim 1. The Examiner rejected the newly amended claimed portions as described above. The amended claimed portions of "in response to the user input, granting a permission to access the health information to the first application, and displaying a specified icon in relation to the first application indication from among the first application indication and the second application indication in the UI, by the processor, wherein the specified icon indicates that the first application is allowed to access the health information,". Reiss teaches in Paragraph [0040] that an application has been granted access to one or more of a user’s remote user data and local user data and one or more of the hardware components of the user’s client device, only the specific remote user data that the application has access permission are accessible to the application, and Reiss teaches in Figure 3 that the user can be prompted to grant access to the application, if the user allows access the user authorization is stored in connection with the application and the authorization can be transmitted to a remote host, and in Paragraph [0035] that the user can grant access to the user data and the display can reflect if access was given or not given. The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pinsonneault et al. (U.S. Patent Publication No. 10,642,957), describes an intervention service for a patient may be identified and the screening parameters to be obtained from the patient for the intervention service that can be identified, Stueckemann et al. (U.S. Patent Pre-Grant Publication No. 2013/0096938), describes a system and method for facilitating a medical order to generate requests and select predefined forms, and Bhatnagar ("Design and Evaluation of a Context-Aware User-Interface for Patient Rooms"), describes a prototype evaluation with doctors identified clinical tasks that are relevant in the patient room and provided insight into the perceived usability of such an interface.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626   


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626